DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/677,739 filed on November 8, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2019 has been considered by the examiner.

Drawings
The drawings were received November 8, 2019 are acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0019] lines 7 and 9, paragraph [153] line 5, paragraph [157] line 1, paragraph [279] line 1 and paragraph [323] line 1 “slopped” should read --sloped--. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Objections
Claim 7 is objected to because of the following informalities: in lines 8 and 10 “slopped” should read --sloped--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,984,039 A (Mayr).
Regarding claim 1, Mayr discloses a clutch assembly in Figs. 2 and 3, comprising: a joint assembly (20) comprising a first joint member (21) drivingly connected to a second joint member (19) by one or more third joint members (31); a 
Regarding claim 2, the joint assembly (20) is a constant velocity joint assembly (see column 4, lines 22-23). 
 Regarding claim 3, the clutch assembly comprises a housing (18) having a first end portion, a second end portion, an inner surface and an outer surface defining a hollow portion therein; wherein at least a portion of the joint assembly, the clutch assembly and/or the actuation assembly is disposed within at least a portion of the hollow portion of the housing (the pump assembly 28, clutch plate package 17 and joint 20 are all disposed inside of the inner surface of the housing between the ends of the housing .


Regarding claim 10, the clutch assembly further comprises one or more first biasing members (53, 64); and wherein the one or more first biasing members aid in transitioning the clutch assembly between an engaged position and a disengaged position by driving the second clutch member into or out of engagement with the first clutch member (springs 53, 64 aid the proper operation of the pump for actuating the clutch, see column 4, lines 39-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028845 A1 (Ohkawa) in view of US 2010/0219036 A1 (Uchida).
Regarding claim 1, Ohkawa discloses a clutch assembly (10, see Fig. 2) comprising a joint assembly (30) comprising a first joint member (32) drivingly connected to a second joint member (31) by one or more third joint members (33); a first shaft (40) drivingly connected to at least a portion of the first joint member; a first clutch member (outer member 22 of coupling 20 and the friction plates 23 splined 
Uchida, for example, shows a similar actuator 25 including a solenoid 21, a pilot clutch 17 and a cam mechanism 61 for controlling a main clutch 53. As described in paragraph [0042] of Uchida, “when current applied through the line 87 energizes the actuator 25, the armature 19 attracted by the actuator 25 applies pressure on the pilot clutch 17 to generate breaking force on the cam ring 57. Then torque applied to the outer rotary body 13 produces a difference in rotation between the cam ring 57 and the pressure member 59 and thereby the cam mechanism 61 converts a part of the torque into axial force to drive the pressure member 59 toward the main clutch 53. 
Consequently the main clutch 53 is engaged to transmit the torque to the shaft.” Uchida thus teaches that this type of actuator utilizes an amount of rotational force (torque) 
The person of ordinary skill in the art would recognize that the actuation assembly of Ohkawa operates similarly to that of Uchida, i.e. energizing the solenoid 27 causes a braking force to be applied to the pilot clutch mechanism 26 and an amount of rotational force transmitted from the second shaft 12 is utilized to producing a difference in rotation between the two plates of the cam mechanism 25 which is converted to an axial force to transition the clutch members 23 into engagement.
Regarding claim 2, the universal joint assembly (30) of Ohkawa is a constant velocity joint. See paragraph [0114].
Regarding claim 3, the clutch assembly (10) of Ohkawa further comprises a housing (51) having a first end portion (52), a second end portion (54), an inner surface and an outer surface defining a hollow portion (the interior of the housing 51) therein; wherein at least a portion of the joint assembly (30), the clutch assembly (coupling 20 of the clutch assembly 10) and/or the actuation assembly (25, 26, 27)  is disposed within at least a portion of the hollow portion of the housing.
Regarding claim 5, the first clutch member (22) has a wall portion (to the left of the friction members 23 in Fig. 2); wherein at least a portion of a first side of the wall portion of the first clutch member provides a reaction surface for at least a portion of the second clutch member; wherein when at least a portion of the second clutch member is engaged with at least a portion of the first side of the wall portion of the first clutch member the clutch assembly is in the engaged position; and wherein when the second clutch member is not engaged with the first side of the wall portion of the first clutch 
Regarding claim 13, the clutch assembly of Ohkawa further comprises a ball and ramp assembly (25) having a first plate, a second plate, and one or more balls interposed between the first plate and the second plate (as seen in Fig. 2 of Ohkawa and in greater detail in Fig. 1 of Uchida which shows the first plate 59, second plate 57 and balls 91); and wherein the first plate of the ball and ramp assembly is operably configured in order to transmit an amount of force onto the second clutch member thereby transitioning the clutch assembly from a disengaged position to an engaged position.
Regarding claim 15, the actuation assembly of Ohkawa further comprises an electro-magnetic coil (27), a first engagement member (24) and/or a second engagement member (the armature or friction plates of clutch mechanism 26 in Ohkawa which are equivalent to the armature 19 and inner plates 55 described in paragraphs [0034]-[0038] of Uchida); wherein at least a portion of the first engagement member is operably configured in order to rotate a second plate of a ball and ramp assembly (25) when at least a portion of the first engagement member is engaged with at least a portion of the second engagement member of the actuation assembly; and wherein the electro-magnetic coil is operably configured in order to selectively engage at least a portion of the first engagement member with at least a portion of the second engagement member (i.e. the operation of the actuation assembly of Ohkawa which is similar to that described in paragraph [0043] of Uchida.

Regarding claim 17, the second engagement member of Ohkawa is integrally formed as part of a housing (9) of the electro-magnetic coil (21).
Regarding claim 18, the actuation assembly of Ohkawa further comprises an armature (the left-most member of the clutch mechanism shown in Fig. 2, which is equivalent to the armature 19 in Uchida); and wherein the electro-magnetic coil (21) is operably configured to drive the armature toward the first engagement member and selectively engage at least a portion of the first engagement member with at least a portion of the second engagement member thereby selectively transitioning the clutch assembly between a disengaged position and an engaged position (i.e. the operation described in paragraph [0062] of Ohkawa which is similar to the operation described in paragraph [0042] of Uchida.
Regarding claim 19, the actuation assembly of Ohkawa further comprises one or more first plates, one or more second plates, and/or an armature; wherein the one or more first plates and/or the one or more second plates form a first clutch pack; and wherein the one or more first plates, the one or more second plates, and/or the armature are selectively engagable with each other in order to selectively transition the clutch assembly between an engaged position and a disengaged position (i.e. the structure and operation of the of the clutch mechanism 26 shown in Fig. 2 of Ohkawa is similar to that of the pilot clutch 17 shown in Fig. 1 of Uchida, which as described in paragraph [0034] includes first and second plates 51, 55 and the armature 19).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okawa and Uchida as applied to claims 1 and 3 above, and further in view of US 2003/0114263 A1 (Inoue).
Regarding claim 4, neither Ohkawa nor Uchida disclose the inner surface of the housing having one or more housing grooves therein to receive an amount of lubricating fluid therein. Inoue teaches providing a transmission housing 31 with grooves 99a in order to contribute to the lubrication of the shafts supported in the housing.  See paragraph [0076].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the housing 51 of Ohkawa with grooves for facilitating lubrication in view of the teaching of Inoue. 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Okawa and Uchida as applied to claim 1 above, and further in view of US 441,998 (Williams)
Regarding claim 6, neither Ohkawa nor Uchida disclose one or more receiving portions extend inward into said first clutch member from at least a portion of a first side of a wall portion of said first clutch member; wherein said one or more receiving portions in said wall portion of said first clutch member are of a size and shape to receive and/or retain at least a portion of one or more first engagement portions extending outward from at least a portion of a first side of an increased diameter portion of said second clutch member; wherein when at least a portion of said one or more first engagement portions of said second clutch member are engaged with at least a portion of said one or more receiving portions of said first clutch member said clutch assembly is in said engaged position; and wherein when said one or more first engagement portions of said second clutch member are not engaged with said one or more receiving portions of said first clutch member, said clutch assembly is in said disengaged position. In Ohkawa flat clutch members 23 engage a flat radial wall formed on the member 22. 
Williams provides evidence that it was known before the effective filing date of the invention to configure clutch members so as to have receiving portions and engagement portions as claimed. See the annotated copy of Fig. 1 of Williams below. As is known in the art this type of clutch having plural frustoconical engaging surfaces provides increased frictional contact area in a relatively small axial length. 

    PNG
    media_image1.png
    460
    610
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the multi-plate clutch 20 of Ohkawa with a clutch having receiving portions and engagement portions as shown in Williams in order to reduce the axial length of the clutch.  
Regarding claim 7, further note that Williams teaches configuration of the clutch members having sloped surfaces terminating in respective bottom portions and outboard surfaces as claimed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okawa and Uchida as applied to claim 1 above, and further in view of US 1,157,789 A (Lanzdorf).

Lanzdorf teaches providing a clutch member 8 with slots 13, 14 which make the clutch member elastic so as to smooth engagement.  See Figs. 1 and 4 and page 1, lines 50-51 and 90-100. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the second clutch member of Ohkawa with slots in order to obtain smooth engagement, particularly when the clutch surfaces are sloped, in view of the teaching of Lanzdorf.   
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa and Uchida as applied to claim 1 above, and further in view of US 990,906 A (Saecker).
Regarding claims 10 and 14, neither Ohkawa nor Uchida disclose biasing members which aid in transitioning the clutch assembly between an engaged position and a disengaged position.
Saecker provides evidence that it was known before the effective filing date of the claimed invention to provide clutches with a biasing members 23 which aid in transitioning the clutch assembly between an engaged position and a disengaged position by exerting pressure acting to hold the clutch members out of engagement.  See Fig. 4 and page 2, lines 25-31. It would have been obvious before the effective .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa and Uchida as applied to claim 1 above, and further in view of US 2010/0256259 A1 (Kozutsumi).
Regarding claims 11 and 12, neither Ohkawa nor Uchida disclose one or more coatings disposed on at least a portion of one or more components of the clutch assembly and/or one or more components of the actuation assembly. 
Kozutsumi provides evidence that it was known before the effective filing date of the claimed invention to provide a clutch friction plates with coatings which are heat resistant and/or have a high coefficient of dynamic friction in order to respond to the higher revving and higher output automobile engines. Note particularly paragraphs [0004], [0009] and [0014]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the coupling 20 and/or the clutch mechanism 26 of Ohkawa with clutch plates which are coated with friction material which is heat resistant and/or have a high coefficient of dynamic friction in order to respond to the higher revving and higher output automobile engines in view of the suggestion of Kozutsumi.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD M LORENCE/Primary Examiner, Art Unit 3656